Citation Nr: 0722586	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the RO that, in 
part, assigned a 40 percent disability rating for service-
connected intervertebral disk disease of the cervical spine, 
effective February 11, 1999.  The veteran timely appealed for 
an increased rating. 

In June 2002 and April 2003, the Board undertook additional 
development of the claim pursuant to the provisions of 
38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 
38 C.F.R. § 19.9 were invalidated.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Thus, in February 2004, April 2005, December 2005, and 
December 2007, the Board remanded the matter to the RO or 
VA's Appeals Management Center (AMC) for initial 
consideration of the recently developed evidence and further 
action, and to afford the veteran an opportunity for 
hearings.

The veteran presented testimony at two Board hearings:  the 
first, in October 2005 before a former Veterans Law Judge at 
the RO; the second, in May 2007 during a video conference 
hearing before the undersigned.  Following the May 2007 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2006).

The former Veterans Law Judge who conducted the Board hearing 
in October 2005 is no longer employed with the Board.  In 
view of the regulation that requires that the Veterans Law 
Judge who conducts a hearing on appeal participate in any 
decision made on that appeal, the veteran has been given the 
opportunity to have a hearing by another Veterans Law Judge.  
See 38 C.F.R. § 20.707.

The Board observes that, in April 2006, the veteran submitted 
written notice of his decision to withdraw his power of 
attorney in favor of the Disabled American Veterans (DAV).  
During the May 2007 hearing, the veteran elected to pursue 
his claim pro se.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested 
primarily by objective evidence of disc disease and deformity 
of a vertebral body (C5), radiating pain to each shoulder, 
severe limited motion, loss of lateral motion, degenerative 
changes, and demonstrable muscle spasm; pronounced symptoms 
of intervertebral disk disease compatible with sciatic 
neuropathy or findings appropriate to the site of the 
diseased disc are not shown. 

2.  The veteran has forward flexion of the cervical spine to 
20 degrees with persistent pain, and no more than mild 
incomplete paralysis of the median nerve; incapacitating 
episodes are not shown.




CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for a 
cervical spine disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5285-5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2001 and February 2004 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for the 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a determination in this case.  He had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating. A claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.  For any claim that is granted, disability 
ratings and effective dates will be set in future decisions 
by the RO.  Accordingly, the veteran is not harmed by any 
defect with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran's cervical spine disability is rated as 
40 percent disabling under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5293, pertaining to intervertebral disk 
disease.

Under former Diagnostic Code 5293 (renumbered 5243), a 
40 percent rating is assigned for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

The veteran's medical history reflects that he sustained a 
neck injury in service when he fell out of a B-52 wheel well 
in 1972.  The veteran was hospitalized for a month, and 
underwent physical therapy and traction.  He subsequently re-
injured his cervical spine in a motor vehicle accident in 
1978.  His cervical pain radiated to both shoulders.

X-rays taken of the cervical spine in July 1978 revealed a 
wedging deformity of the body of C5 attributed to a healed 
compression fracture.  There also appeared to be a slight 
subluxation of C4 on C5, which may be the result of injury at 
the time of the compression fracture of C5.

The report of a December 1997 VA examination reflects that 
the veteran was status-post cerebrovascular accident with 
right-sided weakness (July 1994).  The veteran also reported 
decreased strength at times and numbness of the right arm 
prior to the cerebrovascular accident.

The report of a March 1998 VA examination includes a 
diagnosis of cerebrovascular accident with right hemiparesis 
(July 1997).

The report of an April 1999 VA examination includes a 
diagnosis of chronic cervical pain secondary to old injury 
with positive clinical and radiographic findings of muscular 
spasms and degenerative disc disease.

In April 2001, the veteran's treating physician, David L. 
Greenwald, M.D., reported that an MRI scan of the veteran's 
cervical spine revealed evidence of old fractures at C5-C6-
C7, with a small central disc herniation at C6-C7.  There was 
no cord compromise or nerve root impingement.

X-rays taken in February 2004 revealed multi-level, mild 
degenerative disc disease within the cervical spine, as well 
as advanced hypertrophic degenerative changes most pronounced 
at C4-C5.

The most recent VA examination in March 2004 reflects 
findings of severe limitation of motion, although the amount 
of pain as described by the examiner was moderate.  Pain 
medications had been stopped while the veteran tried using a 
TENS unit.  Range of motion of the cervical spine was to 20 
degrees on flexion, to 10 degrees on extension, to 0 degrees 
on lateral bending to the right and left, and to 10 degrees 
on rotation to the right and left.  There was some loss of 
cervical lordosis.  The examiner noted no abnormality 
neurologically in the veteran's upper extremities.
  
VA outpatient treatment records show assessments of chronic 
axial neck pain with neurologic involvement in August and 
September 2004, and that pain management was attempted; the 
veteran was not a surgical candidate.  

The veteran complained of constant, severe neck and back pain 
in January and February 2005, which had been unresponsive to 
multiple medications.

VA progress notes from a staff physician in February 2007 
reflect that the veteran suffers from chronic neck pain, that 
his neck condition was inoperable, that he required chronic 
pain medication, and that the veteran's chronic neck pain 
prevented him from working. 

In May 2007, the veteran testified that he had constant neck 
pain, and that pain medications no longer worked.

Here, the evidence shows persistent symptoms of 
intervertebral disk syndrome, characteristic pain, and 
demonstrable muscle spasm.  While the veteran did report some 
right arm weakness prior to the cerebrovascular accident, the 
March 2004 examiner found no abnormality neurologically in 
the veteran's upper extremities.  Since pronounced symptoms 
of intervertebral disk disease compatible with sciatic 
neuropathy or findings appropriate to the site of the 
diseased disc are not shown, the evidence warrants no more 
than the current 40 percent disability rating under former 
Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 4.21 (2006).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.

While, alternatively, the veteran's disability may be 
evaluated under former Diagnostic Code 5290, pertaining to 
limitation of motion of the cervical spine, the maximum 
rating under that diagnostic code is 30 percent.  38 C.F.R. 
§ 4.72, Diagnostic Code 5290.  Likewise, the maximum rating 
under former Diagnostic Code 5287 (renumbered 5235 to 5243) 
for ankylosis of the cervical spine is 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.

The Board also notes that residuals of fracture of a vertebra 
warrant a maximum 60 percent evaluation if there is no spinal 
cord involvement, but abnormal mobility is present and 
requires a neck brace (jury mast).  In other cases, the 
residuals are to be rated on the basis of resulting definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals on the basis of ankylosis and/or limitation of 
motion, evaluations should not be assigned for more than one 
spinal segment by reason of the involvement of only the first 
or last vertebra of an adjacent segment.  38 C.F.R. § 4.71a, 
former Diagnostic Code 5285 (renumbered 5235 to 5243).

While the evidence shows that the veteran has been prescribed 
and often wears a neck brace, he has not required the type of 
neck brace with rod (jury mast) that warrants a 60 percent 
disability rating under former Diagnostic Code 5285.

A rating for residuals of the veteran's compression fracture 
of C5 may be assigned by reference to former Diagnostic Codes 
5290 or 5295.  No more than one rating may be assigned 
without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.

The veteran's current 40 percent disability rating may be 
assigned by analogy under former Diagnostic Code 5295, as 
equivalent to lumbosacral strain. There is severe limitation 
of motion, as well as loss of lateral motion of the cervical 
spine and degenerative changes, to approximate the criteria 
for a 40 percent disability rating under that diagnostic 
code. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).
 
In this case, the evidence clearly shows that the veteran has 
a demonstrable deformity of a vertebral body (C5), which has 
been determined to be a part of the veteran's service-
connected cervical spine disability; and which supports 
adding 10 percent to the current 40 percent evaluation for 
the veteran's cervical spine disability under the provisions 
of former Diagnostic Code 5285-5295.

The question now becomes whether the veteran is entitled to a 
rating in excess of 50 percent under the revised rating 
criteria.
  
During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

In this case, the RO or AMC has considered the veteran's 
claim for an increased disability rating under both the 
former and revised schedular criteria (see July 2004 SSOC); 
as such, there is no due process bar to the Board doing 
likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a maximum 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the Board finds that a disability rating in 
excess of 50 percent is not warranted under any applicable 
criteria pertaining to the cervical spine.  There is 
objective evidence of severe limitation of motion of the 
cervical spine.  The evidence does reflect daily persistent 
pain.  While there is evidence of loss of lateral bending, 
the veteran can still forward flex, extend, and rotate the 
cervical spine to limited degrees.  Hence, favorable or 
unfavorable ankylosis of the cervical spine is not shown.  
38 C.F.R. § 4.7, 4.21.  For the orthopedic component, no more 
than a 20 percent disability rating would be warranted for 
forward flexion of the cervical spine greater than 15 
degrees, but not more than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (2006).

Disability of the median nerve is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2006), which provides a 70 
percent evaluation for complete paralysis, the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  A 50 percent 
rating is provided for severe incomplete paralysis.  A 30 
percent rating is provided for moderate incomplete paralysis.  
A 10 percent rating is provided for mild incomplete 
paralysis.

The rating schedule provides the following guidance in 
determining the severity of nerve paralysis:

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis. See nerve involved for 
diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  
38 C.F.R. § 4.124 (2006).

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.
38 C.F.R. § 4.123 (2006).

Under the alternate rating criteria, the veteran would not be 
entitled to a disability rating in excess of 10 percent for 
neurologic impairment under Diagnostic Code 8515.  38 C.F.R. 
§ 4.124a.  The evidence reflects decreased strength or 
weakness of the veteran's right arm attributed to a 
cerebrovascular accident, and not to the veteran's 
intervertebral disk disease of the cervical spine.  The 
overall evidence reflects no more than, at most, mild 
neurological symptoms associated with the veteran's cervical 
spine disability.  Given no more than a 10 percent disability 
rating for neurological manifestations and a 20 percent 
disability rating for the orthopedic component, the combined 
rating, in any event, would not exceed the 50 percent 
assigned under the former criteria.  See 38 C.F.R. § 4.25.

A disability rating in excess of 50 percent is not assignable 
on the basis of intervertebral disc disease under the revised 
criteria.  The evidence does not demonstrate, nor has the 
veteran reported, any incapacitating episodes having a total 
duration of at least 6 weeks during any 12-month period.  

Additionally, there is no showing that the veteran's service-
connected disability has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working.  While the 
veteran contends that his cervical spine disability had 
prevented him from working at times, there is no evidence of 
any adverse economic impact during the veteran's former 
employment and prior to his cerebrovascular accident.  Nor is 
there evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that a 50 percent 
evaluation is warranted for the veteran's cervical spine 
disability by analogy under former Diagnostic Code 5285-5295.  
See 38 C.F.R. § 4.7.


ORDER

A 50 percent rating is granted for the veteran's cervical 
spine disability, subject to regulations applicable to the 
payment of monetary benefits.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


